Per Curiam.
Plaintiffs assigned as error, inter alia, portions of the court’s instructions relating to the first issue (s), including that quoted below.
The court’s instruction as to proximate cause, as it appears in the record before us, was as follows: “The proximate cause of th'e injury is the efficient cause, the cause without which it would not have occurred, and the showing of negligence without showing that was the proximate cause of the injury is not sufficient. (To use an illustration here, if it should turn out that if this incident had occurred, say at night, when all lights should be on and should turn out the defendant in this case didn’t have a headlight, that met the requirements of the Statutes, that would be negligence, but it wouldn’t be actionable negligence, because failure to have proper headlights wouldn’t have anything to do with the collision in which a car is struck from the rear, so that would not be the proximate cause or a proximate cause.)” Plaintiff excepted to the portion within parentheses.
Presumably, “the defendant,” as used in said challenged portion of the court’s instructions, does not refer to the defendant in this action. The (illustrative) instruction seems to relate to a factual situation that would exist if a motorist otherwise in defendant’s situation were driving at night without headlights. In such case, according to this instruction, the failure to have proper headlights would not be the proximate cause or a proximate cause of a rear-end collision.
*797The (illustrative) instruction is erroneous. Where a car traveling on the highway at night is struck from the rear by an overtaking car, whether the overtaking car had proper headlights is relevant in respect of whether the negligence of the driver of the overtaking car proximately caused such rear-end collision. Assuming, as we must, the record correctly brings forward the court’s instruction, it seems probable the court had in mind a factual situation in which, although traveling at night, there were no headlights on the forward or overtaken car.
While plaintiffs did not allege defendant operated his car without headlights as a ground of negligence, the extent defendant could see what was in front of him was relevant in determining whether defendant was negligent in the respects alleged and whether such negligence proximately caused the rear-end collision. It is noted that defendant testified: “It was raining hard. You couldn’t see too far but could see pretty good. It was dark enough to have lights on. I had my parking lights on. I believe it was that dark anyway.”
We cannot know to what extent, if any, the erroneous (illustrative) instruction was prejudicial to plaintiffs. However, “proximate cause” was not defined except in the quoted portion of the charge. Nor do we find the court gave any instruction illustrating (applying) proximate cause in terms of the evidence of this particular case. In these circumstances, we think it probable the erroneous (illustrative) instruction confused the jury and prejudiced plaintiffs to such extent that a new trial should be awarded. It is so ordered.
New trial.